because the officer had not read Johnson his Miranda rights, conducted a
                Terry3 pat-down, asked him to stand by the police car as they talked, and
                would not have allowed Johnson to leave if Johnson had tried to leave. The
                privilege against self-incrimination provides that statements made by a
                suspect during custodial interrogation are inadmissible at trial unless the
                police have provided a Miranda warning.         See Miranda v. Arizona, 384
                U.S. 436, 479 (1966); State v. Taylor, 114 Nev. 1071, 1081, 968 P.2d 315,
                323 (1998). This court considers the totality of the circumstances in
                determining whether a custodial interrogation has taken place, including
                the interrogation site, the presence of objective indicia of an arrest, and
                the length and form of the questioning.      Taylor, 114 Nev. at 1081-82, 968
                P.2d at 323. When police officers only ask on-scene questions about the
                facts and circumstances of a crime or other fact-finding matters, an
                individual is not in custody for Miranda purposes. Id. at 1082, 968 P.2d at
                323. We conclude that the totality of the circumstances show that
                Johnson was not in custody for Miranda purposes when he made his
                statements. As in Taylor, at the time the statements were made, the
                questioning police officer did not handcuff or restrain Johnson, draw his
                weapon, or inform Johnson that he was not free to leave, while Johnson
                voluntarily answered the officer's questions, made a voluntary statement,
                and did not ask to leave. See id. at 1083-84, 968 P.2d at 323-24. Thus, we
                conclude that the district court did not err in refusing to suppress
                Johnson's statements.
                            Johnson argues that prospective juror no. 58 should have been
                removed for cause because she stated that she had been a "battered


                      3 Terry   v. Ohio, 392 U.S. 1(1968).


SUPREME COURT
        OF
     NEVADA                                             2
(0) 1947A
                spouse" and qualified her response that she would separate this
                experience from her role as a juror. The trial court has broad discretion in
                ruling on for-cause challenges during jury selection because it is better
                situated to assess a prospective juror's demeanor than a reviewing court.
                Leonard v. State, 117 Nev. 53, 67, 17 P.3d 397, 406 (2001); see Wainwright
                v. Witt, 469 U.S. 412, 428 (1985). The trial court's determination that a
                juror is fair and impartial will be upheld if it is supported by substantial
                evidence. Walker v. State, 113 Nev. 853, 866-67, 944 P.2d 762, 771 (1997).
                The record shows that prospective juror no. 58 stated that she believed she
                could be impartial and could base her decision on the evidence, understood
                that her history was distinct from the facts here, and had recently
                administered a domestic-violence situation at work, demonstrating her
                ability to take an impartial stance on similar issues. Noting the broad
                discretion afforded the district court, we conclude that substantial
                evidence supports the district court's determination and that the district
                court accordingly did not abuse its discretion.     See Leonard, 117 Nev. at
                67, 17 P.3d at 406.
                            Having considered Johnson's contentions and concluded that
                they are without merit, we
                            ORDER the judgment of conviction AFFIRMED.




                                        Gibbon


                                                                                        , J.
                Pickering                                  Saitta


SUPREME COURT
     OF
   NEVADA                                             3
(0) )941k e
                     cc: Hon. Elissa F. Cadish, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                             4
(0) 1947A    gels)